Citation Nr: 9929437	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disability (other than a right foot drop 
condition), to include a flexion deformity of the right great 
toe and associated hammertoes of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1955 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (formally known as the United States 
Court of Veterans Appeal (hereinafter "the Court")) erred 
in adopting the "material evidence" test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d 
at 1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board notes that in a June 1999 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for a low back disability, as secondary to his 
service-connected residuals of a right femur fracture.  There 
is no indication from the information of record that the 
appellant filed a Notice of Disagreement (NOD).  Accordingly, 
this issue is not before the Board for appellate 
consideration. 

The Board further notes that in the appellant's most recent 
VA examination, dated in April 1999, the examiner stated that 
the appellant had sustained a fracture in his right femur, in 
addition to a possible sciatic nerve injury, as a result of a 
crushing in-service injury from a truck wheel rolling over 
his lower extremities.  The examiner reported that recovery 
from the appellant's in-service truck injury had been 
satisfactory except for some symptoms which were still 
persisting.  According to the examiner, while the fractured 
femur had apparently healed well, there was gross atrophy of 
the right lower extremity as a result of the nerve injury, 
and the appellant also had a permanent foot drop condition.  

In light of the above, it is the Board's determination that a 
liberal reading of the record appears to have reasonably 
raised the issue of entitlement to service connection for a 
right foot drop condition, on a primary and secondary basis.  
See Douglas v. Derwinski, 2 Vet. App. 435, 438-39 (1992); EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991); Godfrey v. Brown, 
7 Vet. App. 398 (1995); Owens v. Brown, 7 Vet. App. 398 
(1995).  See also Ephraim v. Brown, 82 F.3d 399, 401 
(Fed.Cir. 1996).  In addition, the appellant appears to have 
raised the issue of entitlement to secondary service 
connection for a right foot disability, to include a flexion 
deformity of the great toe and hammertoes.  See Routen v. 
West, 142 F.3d 1434, 1441 (Fed.Cir. 1998) (an applicant's 
claim of entitlement under a different law or regulation 
constitutes a separate claim, and thus creates a new basis 
for entitlement to a benefit).  In light of the foregoing, 
and the fact that the above issues have not been developed 
for appellate review, they are referred to the RO for 
appropriate consideration. 


FINDINGS OF FACT

1.  In a May 1973 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
right foot disability, to include a flexion deformity of the 
right great toe and associated hammertoes of the right foot.  
The appellant was provided notice of the decision and his 
appellate rights.  A notice of disagreement was not filed.  

2.  Evidence added to the record since the RO's May 1973 
rating action, including a private medical statement from 
G.A.D., M.D., dated in January 1995, an August 1995 VA 
examination, duplicative copies of the appellant's service 
medical records, outpatient treatment records from the VA 
Medical Center (VAMC) in Fresno, California, from May 1991 to 
February 1999, and an April 1999 VA examination, bears 
directly and substantially upon the subject matter now under 
consideration (i.e., whether the appellant's current right 
foot disability (other than a right foot drop condition), to 
include a flexion deformity of the right great toe and 
associated hammertoes of the right foot, was incurred in or 
aggravated by service) and, when considered alone or together 
with all of the evidence, both old and new, has a significant 
effect upon the facts previously considered.  

3.  The claim of entitlement to service connection for a 
right foot disability (other than a right foot drop 
condition), to include a flexion deformity of the right great 
toe and associated hammertoes of the right foot, is supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.

5.  A disability of the right foot, diagnosed as a flexion 
deformity of the right great toe and associated hammertoes of 
the right foot, was not present during service or for many 
years thereafter.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed May 1973 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for a right foot disability, to include 
a flexion deformity of the right great toe and associated 
hammertoes of the right foot, is new and material, and the 
claim for this benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156 
(1999).  

2.  The claim for entitlement to service connection for a 
right foot disability (other than a right foot drop 
condition), to include a flexion deformity of the right great 
toe and associated hammertoes of the right foot, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A disability of the right foot, diagnosed as a flexion 
deformity of the right great toe and associated hammertoes of 
the right foot, was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a May 1973 rating action, the RO denied the appellant's 
claim of entitlement to service connection for a right foot 
deformity, to include the right great toe and associated 
hammertoes of the right foot.  The appellant did not appeal 
the above rating decision.  The evidence of record at the 
time of the unappealed decision consisted of the appellant's 
service medical records, a January 1958 VA examination, a 
March 1963 VA examination, a Hospital Summary from the VA 
Hospital (VAH) in Long Beach, California, dated in March 
1971, and a March 1972 VA examination.  The appellant's 
service medical records show that in November 1956, the 
appellant was treated after he fell down a set of stairs 
twisting his right foot and knee.  At that time, the physical 
examination showed that there was moderate swelling of the 
dorsum of the right foot, but there was no hematomous 
discoloration.  There was no instability and x-rays revealed 
no fracture.  The appellant was hospitalized for a few days, 
and the swelling and soreness in his foot and knee eventually 
subsided.  Upon his discharge from the hospital, the 
appellant was diagnosed with contusions of the right foot and 
knee.  

The appellant's service medical records further reflect that 
in May 1957, the appellant was treated after falling off of a 
truck.  At that time, it was noted that after the fall, the 
truck ran over the appellant's legs.  The appellant was 
diagnosed with a comminuted fracture of the right femur, and 
he subsequently underwent an open reduction and internal 
fixation of the right femur.  While the appellant was 
hospitalized, he developed a slight sense of hypoesthesia 
over his right foot, and he was later diagnosed and treated 
for acute thrombophlebitis in the right leg.  The remaining 
records are negative for any complaints or findings of a 
right foot disability.  The appellant's separation 
examination, dated in November 1957, shows that at that time, 
the examining physician noted that the appellant had a defect 
in his walking, right.  The appellant's feet were clinically 
evaluated as "normal."   

In January 1958, the appellant underwent a VA examination.  
At that time, he stated that he had pains in his lower 
extremities, particularly on walking and standing.  The 
physical examination showed that the appellant walked in a 
normal manner and that he did not have a limp.  When standing 
on his toes, he could not "do so well" with his right foot 
as he did with his left foot.  In regards to his right lower 
extremity, there was no evidence of any swelling.  The 
diagnosis was of a history of a contusion of the left lower 
extremity which was treated and cured with no current 
residuals.  

A VA examination was conducted in March 1963.  At that time, 
the physical examination showed that the appellant had a 
hammertoe deformity of the big toe at the distal 
interphalangeal articulation, with a callous across the 
crease. 

A Hospital Summary from the VAH in Long Beach, California, 
shows that in March 1971, the appellant was hospitalized 
after complaining of pain and a "cocking-up" deformity of 
his right big toe over the past two to three years.  At that 
time, the appellant stated that his great toe deformity was 
related to an injury that he had sustained in 1955 while on 
active duty.  The physical examination of the appellant's 
right foot showed that there was a large corn over the dorsum 
of the proximal interphalangeal joint.  There was apparent 
subluxation of the "distal phalanx of the proximal phalanx" 
of the great toe.  According to the Hospital Summary, the 
appellant underwent a fusion of his distal interphalangeal 
joint of his great toe on the right.  Upon his discharge, he 
was diagnosed with a dislocation of the interphalangeal joint 
of the great right toe.  

In March 1972, the appellant underwent a VA examination.  At 
that time, he gave a history of his in-service injuries.  He 
stated that at present, he had right foot pain.  The physical 
examination showed that in regards to the appellant's great 
right toe, there was a flexion contracture of the distal 
phalanx with a deformity of 70 degrees of flexion.  All foot 
motions, except for the right great toe, were normal and the 
pedal pulses were intact.  The appellant performed the tiptoe 
and heel walk normally.  An x-ray of the appellant's right 
foot showed marked hammer toe deformities of the toes, 
especially the big toe.  Otherwise, the x-ray study was 
negative.  The diagnosis was of a deformity, flexion, right 
great toe and associated hammertoes of the right foot.  

As previously stated, in a May 1973 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for a right foot deformity, to include the right 
great toe and associated hammertoes of the right foot.  The 
appellant was provided notice of this adverse decision and 
his appellate rights, but an appeal was not initiated.  
38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a) (1998).  Therefore, the May 1973 rating 
decision became final when the appellant did not file an NOD 
within one year of the date of mailing of the notice of that 
unfavorable determination.  38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The appellant's original claim for service connection for the 
residuals of right foot contusions was denied by the RO in an 
August 1958 rating action on the basis that although the 
appellant's service medical records showed that the appellant 
suffered from right foot contusions, there were no current 
residuals of right foot contusions.  The most recent final 
denial of the claim was in the May 1973 rating decision in 
which the RO denied service connection for a right foot 
deformity, to include the right great toe and associated 
hammertoes of the right foot, on the basis that the 
appellant's current right foot disability was not related to 
his period of active service.  As set forth earlier, the May 
1973 rating decision became final.  

The additional evidence associated with the claim subsequent 
to the May 1973 rating action includes a private medical 
statement from G.A.D., M.D., dated in January 1995, an August 
1995 VA examination, duplicative copies of the appellant's 
service medical records, outpatient treatment records from 
the VAMC in Fresno, California, from May 1991 to February 
1999, and an April 1999 VA examination.  

In November 1989, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
he was receiving treatment for his right foot disability at 
the Long Beach VAMC and at the Wadsworth VAMC.  In December 
1989, the RO requested records from the VAMC's in Long Beach 
and Wadsworth since December 1988.  In February 1990, the 
Long Beach VAMC responded that there was no record of 
treatment for the appellant at their facility.  In March 
1990, the Wadsworth VAMC responded that after a thorough 
search, they were unable to locate any records of treatment 
for the appellant at their facility.  

A private medical statement from G.A.D., M.D., dated in 
January 1995, shows that at that time, Dr. D. indicated that 
she had been treating the appellant for right foot pain.  
According to Dr. D., the appellant had complained that for 
the past three weeks, he had been experiencing a sharp 
shooting pain from the end of his right great toe up towards 
the middle of his foot.  Dr. D. noted that she had been 
requested by the appellant to comment on his current right 
foot pain and whether there was any possible connection with 
his current pain and the injuries that he had sustained while 
he was in the military.  Dr. D. reported that the physical 
examination showed that the appellant's right great toe had a 
permanent flexion deformity at the interphalangeal joint.  In 
addition, the appellant had a limp on the right side.  In 
regards to an assessment, Dr. D. stated that the appellant 
had an old military injury of his foot causing the flexion 
deformity in the great toe.  

In August 1995, the appellant underwent a VA examination.  At 
that time, he stated that while he was in the military, he 
sustained a fracture of the right femur and subsequently, he 
developed a kind of flexion deformity of the interphalangeal 
joint of the right large toe.  According to the appellant, he 
underwent surgery in order to repair the large toe flexion 
deformity.  He stated that at present, he had pain in his 
right leg.  The physical examination showed that he was not 
using a cane or any other type of support.  According to the 
examiner, the appellant had a sixth flexion deformity of the 
interphalangeal of the right large toe.  Otherwise, the toes 
of the right foot were entirely normal with normal range of 
motion.  In regards to a diagnosis, the examining physician 
stated that while the appellant was in the military, he 
fractured his right femur.  According to the examiner, during 
subsequent surgery, the appellant developed a flexion 
deformity of the interphalangeal joint of the right large toe 
and surgery was undertaken in an attempt to heal the joint.  
However, the examiner noted that the deformity had returned 
and that at present, the appellant had a sixth fracture 
deformity of the interphalangeal joint of the large toe. 

In July 1996, June 1997, and March 1999, the appellant 
submitted copies of his service medical records.  As 
previously stated, the appellant's service medical records 
show that in November 1956, the appellant was diagnosed with 
contusions of the right foot and knee.  In May 1957, he was 
diagnosed with a comminuted fracture of the right femur, and 
he later developed a slight sense of hypoesthesia over his 
right foot.  The appellant was also diagnosed with acute 
thrombophlebitis in the right leg.  The appellant's 
separation examination, dated in November 1957, shows that at 
that time, the appellant's feet were clinically evaluated as 
"normal."   

In February 1999, the RO received outpatient treatment 
records from the Fresno VAMC, from May 1991 to February 1999.  
The records show intermittent treatment for the appellant's 
right foot pain.  In February 1998, an x-ray was taken of the 
appellant's right foot.  The x-ray was interpreted as showing 
a small calcaneal spur and a flexion deformity, with 
degenerative changes, at the interphalangeal joint of the 
first digit of the right foot.  The records also reflect that 
in July 1998, the appellant underwent surgery after he was 
diagnosed with the following: (1) hallux hammertoe of the 
right foot, (2) hammertoe deformity of the right second toe, 
(3) hammertoe deformity of the right third toe, (4) hammertoe 
deformity of the right fourth toe, and (5) hammertoe 
deformity of the right fifth toe.  According to the operative 
report, the appellant underwent the following procedures: (1) 
arthrodesis of the interphalangeal joint, right hallux, (2) 
arthrodesis of the right proximal interphalangeal joint of 
the second toe, (3) arthrodesis of the right proximal 
interphalangeal joint of the third toe, (4) arthrodesis of 
the right fourth toe, and (5) arthroplasty of the right fifth 
toe.  

The Fresno VAMC records reflect that in September 1998, the 
appellant sought follow-up treatment for his right foot.  At 
that time, he stated that his foot was extremely painful, and 
that he had bouts of burning and searing types of pain.  The 
physical examination of the right foot showed that the lesser 
digits were in extensor spasm and the hallux was in flexion 
contracture.  Passive correction of those deformities caused 
intense pain to the appellant.  There was significant scaling 
and "mottling" of the skin, with increased erythema and 
some cyanosis.  The diagnosis was of status post foot surgery 
with probably reflex sympathetic dystrophy.  The appellant 
was given a "block" of medication which caused complete 
relief of his pain.  The records further show that in October 
1998, the appellant received follow-up treatment for his 
right foot.  At that time, he stated that he had no 
complaints of right foot pain.  

A VA examination was conducted in April 1999.  At that time, 
the appellant stated that while he was in the military, he 
fractured his right femur and was subsequently hospitalized 
for about six months.  According to he appellant, during his 
hospitalization, he had a foot drop problem which was 
diagnosed but no particular attention was given to it.  The 
appellant indicated that it was not until 1971 or 1972, when 
his big toe started bothering him because of dropping 
excessively, that he underwent an operation for screw 
placement.  He noted that after his surgery and his screw was 
removed, the big toe dropped again.  The appellant reported 
that in July 1998, a hammertoe correction was performed of 
all the toes of the right foot, including the big toe.  
According to the appellant, his July 1998 surgery seemed to 
be successful although the screw still needed to be removed 
from the big toe.  The appellant revealed that since his 
injuries, he had developed pain and swelling of the right 
foot.  

The physical examination showed that circulation of both 
lower extremities was normal, and sensation to pinprick of 
the lower extremities was normal on the left and decreased on 
the right.  Following the physical examination, the examining 
physician stated that certain examinations were difficult to 
perform because of the appellant's foot drop.  According to 
the examiner, the appellant had been recently given a brace 
for the foot drop with a lift of one-half inch in the heel.  
In regards to an assessment, the examiner stated that the 
appellant's recovery from his in-service accident, in which 
he suffered a fracture to his right femur, was satisfactory 
except for some symptoms which were still persisting.  
According to the examiner, the fractured femur had apparently 
healed well and satisfactorily.  The examiner indicated that 
there was gross atrophy of the right lower extremity as a 
result of the nerve injury, and that the appellant had a 
permanent foot drop condition.  According to the examiner, 
the hammertoe deformities had been corrected surgically, 
which was satisfactory, and there was a one inch shortening 
of the right lower extremity compared to the left, for which 
a lift was given.


II.  Analysis

A.  New and Material Evidence

In the instant case, the Board has reviewed the evidence 
submitted since the May 1973 RO rating decision and has 
determined that the January 1995 statement from Dr. G.A.D. 
and the August 1995 VA examination are both "new and 
material."  As previously stated, "new and material" means 
evidence not previously submitted to agency decisions makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
preciously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  The Board notes that the 
January 1995 statement from Dr. G.A.D. and the August 1995 VA 
examination are "new" in that they were not of record at 
the time of the RO's denial in May 1973.  Moreover, the 
evidence is so significant because it bears directly and 
substantially on the specific matter in the case at hand, 
which is whether the appellant's currently diagnosed flexion 
deformity of the right great toe, and associated hammertoes 
of the right foot, are related to his period of service.  

The Board notes that as previously stated, in Dr. G.A.D.'s 
January 1995 statement, Dr. G. indicated that the appellant 
had requested that she comment on his current right foot pain 
and whether there was any possible connection with his 
current pain and the injuries that he had sustained while he 
was in the military.  The Board observes that after the 
physical examination, Dr. D. stated that in regards to an 
assessment, it was her opinion that the appellant had an old 
military injury of his foot which caused the current flexion 
deformity in the great toe.  Moreover, in the appellant's 
August 1995 VA examination, in regards to a diagnosis, the 
examiner stated that while the appellant was receiving 
treatment for an in-service injury to his right femur, he 
developed a flexion deformity of the interphalangeal joint of 
the right large toe and surgery was subsequently undertaken 
in an attempt to heal the joint.  However, according to the 
examiner, the deformity had returned, and at present, the 
appellant had a sixth fracture deformity of the 
interphalangeal joint of the large toe.  

In light of the above, it is the Board's conclusion that Dr. 
D.'s medical statement and the results of the appellant's 
August 1995 VA examination, are "new and material" evidence 
because the above evidence contains competent medical 
evidence which supports the appellant's contention that his 
currently diagnosed right foot deformity, to include the 
right great toe and associated hammertoes of the right foot, 
is related to his period of active service.  Therefore, in 
light of the foregoing, the Board concludes that the 
appellant has submitted "new and material" evidence to 
reopen his claim for entitlement to service connection for a 
right foot disability (other than a right foot drop 
condition), to include a flexion deformity of the right great 
toe and associated hammertoes of the right foot. 


B.  Well Grounded Claim 

Having found that the appellant has submitted "new and 
material evidence," the threshold question that must be 
resolved with regard to the claim of entitlement to service 
connection for a right foot disability (other than a right 
foot drop condition), to include a flexion deformity of the 
right great toe and associated hammertoes of the right foot, 
is whether the appellant has presented evidence of a well-
grounded claim.  See Winters and Elkins, both supra.  Upon a 
review of the record, including Dr. D.'s January 1995 
statement and the August 1995 VA examination report, it is 
the Board's determination that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the appellant is found to have presented a claim which is 
not inherently implausible.  Furthermore, after examining the 
record, the Board is satisfied that sufficient relevant facts 
have been properly developed in regards to the appellant's 
claim and no further assistance to him is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).  


C.  Service Connection.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

To summarize, the appellant contends that while he was in the 
military, he suffered a fracture to his right femur.  The 
appellant maintains that while he was receiving treatment for 
his fractured right femur, he developed a right foot 
disability, to include a flexion deformity of the right great 
toe and hammertoes of the right foot.  According to the 
appellant, following his separation from the military, he 
continued to have right foot problems.  The appellant states 
that his current flexion deformity of the right great toe, 
and associated hammertoes of the right foot are related to 
his period of active service.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his current right 
foot disability is related to service is not competent 
evidence.  

In this case, the Board observes that although the 
appellant's service medical records show that in November 
1956, the appellant was diagnosed with contusions of the 
right foot and knee, and in May 1957, he developed a slight 
sense of hypoesthesia over his right foot, the records are 
negative for any complaints or findings of a right foot 
disability, including a flexion deformity of the right great 
toe, and associated hammertoes of the right foot.  Moreover, 
in the appellant's separation examination, dated in November 
1957, the appellant's feet were clinically evaluated as 
"normal."  No defect or diagnosis relative to the feet was 
indicated.

The first medical evidence of a disability of the right foot 
(i.e., hammertoe deformities of the right foot), is in the 
appellant's March 1963 VA examination, approximately five 
years after his separation from the military.  At that time, 
the physical examination showed that the appellant had a 
hammertoe deformity of the big toe at the distal 
interphalangeal articulation, with a callous across the 
crease.  In addition, according to a Hospital Summary from 
the Long Beach VAH, in March 1971, the appellant underwent a 
fusion of his distal interphalangeal joint of his right great 
toe.  Upon his discharge, he was diagnosed with a dislocation 
of the interphalangeal joint of the great right toe.  
Moreover, in a March 1972 VA examination, the appellant was 
diagnosed with a flexion deformity of the right great toe, 
and associated hammertoes of the right foot.  The Board 
further observes that more recently, in July 1998, the 
appellant underwent surgery for his hammertoes of the right 
foot.  Thus, no clinical data have been received showing 
treatment during the interim between service and the initial 
diagnosis of hammertoes of the right foot after service.  
Therefore, continuity of symptomatology is not demonstrated, 
and the medical evidence of record may not be reasonably 
construed to find that the appellant had continuing symptoms 
during service which could be causally related to his current 
disability of the right foot, to include a flexion deformity 
of the right great toe and associated hammertoes of the right 
foot..  See Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In reaching this decision, the Board has considered the more 
recent VA hospital reports dated between May 1991 and 
February 1998, which indicate that the appellant received 
treatment for a disability manifested by symptoms of a 
flexion deformity of the right great toes and hammertoes of 
the right foot, for which he underwent surgery in July 1998.  
Additional VA medical records dated in September and October 
1998 indicate that the appellant continued to have right foot 
pain, status post foot surgery, for which he was provided 
medication.  Significantly, however, these hospital reports 
do not contain a medical opinion relating any of these right 
foot ailments (or resulting surgery) with the appellant's 
period of service, or with any incident of service.

The Board has also considered and evaluated the medical 
conclusion contained in the January 1995 statement from Dr. 
D.  In regards to Dr. D.'s assessment that the appellant had 
an old military injury of his foot which caused the flexion 
deformity in the great toe, the Board observes that in Dr. 
D.'s statement, there are no references to any clinical 
findings in service or thereafter.  Thus, the Board 
determines that Dr. D.'s opinion was not shown to have been 
based upon a review of service medical records.  Rather, the 
Board concludes that Dr. D.'s opinion was based on the 
history that was related by the appellant, and the diagnosis 
can be no better that the facts alleged by him.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis) (citing Reonal v. Brown, 5 Vet. App. 458, 460 (1993)).  

The Board further notes that in the appellant's two most 
recent VA examinations, in August 1995 and in April 1999, the 
VA examiners referred to the appellant's lay history of his 
right foot deformity.  The examiners noted that according to 
the appellant, while he was receiving treatment for his 
fractured right femur, he developed a right foot deformity, 
to include the right great toe and hammertoes of the right 
foot.  However, the Board observes that in the August 1995 VA 
examination, in regards to the diagnosis, the examiner 
essentially repeated an oral history provided by the 
appellant and stated that, following surgery for the 
appellant's fractured femur, the appellant developed a 
flexion deformity of the interphalangeal joint of the right 
large toe.  The examiner noted that the appellant underwent 
surgery in an attempt to heal the joint, and that the 
deformity had recently returned.  Moreover, the Board notes 
that there is no evidence of record which shows that the 
examiner reviewed the appellant's service medical records and 
thus, as stated above, because the examiner's opinion was 
based on the history that was related by the appellant, the 
diagnosis can be no better that the facts alleged by him.  
See Elkins, 5 Vet. App. at 474, 478.  

The Board further observes that in regards to the appellant's 
April 1999 VA examination, the VA examiner specifically noted 
that he had reviewed the appellant's claims file.  Moreover, 
the Board notes that as regards a diagnosis, the examiner 
indicated that the appellant's hammertoe deformities had been 
corrected surgically, although he still had symptoms from his 
in-service injury, and noted that the appellant had a 
permanent foot drop condition.  However, the Board observes 
that the examiner did not make any additional medical 
comments in regards to the appellant's lay history concerning 
the hammertoe deformities.  Thus, "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by an additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Indeed, the Board notes that 
the examiner did not elaborate, by way of medical opinion, on 
whether the appellant's hammertoe deformities of the right 
foot were etiologically related to any treatment that he had 
received during service, which involved his right foot.

Therefore, in light of the above, and given the fact the 
opinion expressed in Dr. D.'s January 1995 statement, as well 
as those expressed in the VA examination reports of August 
1995 and April 1999, was not based on a fully factual 
foundation, the Board finds that such opinions lack 
credibility, and are therefore of little probative value as 
to the issue of service connection.  See Madeden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997 (holding that the Board is 
entitled to independently assess the credibility and weight 
of the evidence before it); see also Black v. Brown, 5 Vet. 
App. 177 (1993) (medical evidence was inadequate where 
medical opinions were general conclusion based on a history 
furnished by the appellant and on unsupported clinical 
evidence).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician related the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  In such instances, however, a grant of 
service connection is warranted only when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).  As discussed above, the appellant has presented 
no credible evidence linking a disability of the right foot, 
diagnosed as a flexion deformity of the right great toe and 
associated hammertoes of the right foot, to his period of 
service.  Moreover, the evidence pertinent to service clearly 
refutes such a theory.

In view of the foregoing, the Board finds that the evidence 
demonstrates that the appellant's right foot disability, 
identified as a flexion deformity of the right great toe and 
associated hammertoes of the right foot, is of post-service 
onset.  The appellant's lay testimony, and the private and VA 
examiners' medical opinions in January 1995, August 1995, and 
April 1999, in this matter, must be considered of diminished 
probative value, and are insufficient to establish a chronic 
right foot disability, manifested by a flexion deformity of 
the right great toe and associated hammertoes of the right 
foot, dating from service.  Accordingly, the Board concludes 
that a disability of the right foot, diagnosed as a flexion 
deformity of the right great toe and associated hammertoes of 
the right foot, was not incurred in or aggravated by service.  
Accordingly, the appeal is denied.




ORDER

New and material evidence has been submitted, the claim for 
entitlement to service connection for right foot disability 
(other than a right foot drop condition), to include a 
flexion deformity of the right great toe and associated 
hammertoes of the right foot, is reopened; and the claim is 
well grounded.

Service connection for a right foot disability, diagnosed as 
a flexion deformity of the right great toe and associated 
hammertoes of the right foot, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

